                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA



                                                   CmMINAL ACTION NO.
                                                    l:l9-CR-l6o-LMM-JSA
V.



MICHAEL TERRELL




                                     ORDER

      This case comes before the Court on the Magistrate Judge's Report and

Recommendation ("RScR") [57], recommending that Defendant's Motion to

Dismiss Count Four of the Indictment be denied. After due consideration, the

Court enters the following Order:

        I. LEGAL STANDARD

      Under 28 U.S.C. § 63605X1), the Court reviews the Magistrate's Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(l). If a party files objections, however, the district court must determine

de novo any part of the Magistrate Judge's disposition that is the subject of a

proper objection. Id.: Fed. R. Crim. P. 59Cb)(3). As Defendant filed objections, the
Court reviews the Magistrate Judge's challenged recommendations on a de novo

basis. 28 U.S.C. § 636(b)(l).

       II. DISCUSSION

      Defendant objects that Count Four of the Indictment does not qualify as a

"crime of violence" under 18 U.S.C. § 924(0) because not all crimes encompassed

by 18 U.S.C. § ill "require the active employment of violent force." Dkt. No. [59]

at 2. But as the Magistrate Judge explained, the Indictment alleges a violation of

both 18 U.S.C. § lll(a)(i) and § m(b). See Dkt No. [57] at 4. And although the

Eleventh Circuit has yet to address the question of whether charges under

 mCb) constitute crimes of violence under § 924(0) "every court [that this court

is aware of] that has considered the issue has found that it is because the

elements of the enhanced offense require the use, attempted use, or threatened

use of force capable of causing pain or injury." United States v. Taylor, 848 F.sd

476, 492-93 (ist Cir. 2017) (collecting cases); see also United States v. Bates, No.

1:13- CR-00501-ELR-JFK-l, 2017 WL 9439178, at *l3 (N.D. Ga. June l, 2017),

report and recommendation adopted by, 2017 WL 3158762 (N.D. Ga. July 24,

2017) O'oming other courts in concluding that "§ ni(b) constitutes a crime of

violence within the meaning of § 924(0)") (internal citation omitted). As such, the

Court finds that the Magistrate Judge did not err in concluding that the § lllQb)

charge in Count Three is a crime of violence sufficient to serve as a predicate for

the § 924(0) charge in Count Four. See Dkt. No. [57] at 5. Defendant's objections

are therefore overruled.
      III. CONCLUSION

      In light of the foregoing, Defendant's Objections to the R&R [59] are

OVERRULED. The Court adopts the R&R as the opinion of this Court.

Defendant's Motion to Dismiss Count Four [48] is DENIED.

      The trial in this action is hereby set to begin on Tuesday, April 21, 2.02.0

at 9:30 A.]V[. in Courtroom 2107. The pretrial conference will be held on Tuesday,

April 14, 2020 at 9:30 A.M. in Courtroom 2107. By noon on Wednesday, ]V[arch 25,

2020, the parties are to file the following: motions in limine and proposed voir dire

questions. By noon on Wednesday, March 25, 2020, the Government must file a

brief summary of the indictment that the parties can rely on for voir dire. By noon

on Wednesday, April l, 2020, the parties are to file responses to motions in limine

and any objections and to those items listed above.

      Excludable time is allowed through April 21, 2.02.0, pursuant to 18 U.S.C. §

3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the Government the

reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. The Court finds that the ends of justice served outweigh

the best interest of the public and the Defendant in a speedy trial and are consistent

with both the best interest of the public and individual justice in this matter.

      IT IS SO ORDERED this hi day of January, 2020.


                                         AAm uniA^JHA^
                                       Leigh Martin May Q
                                       United States District Judge
